                                                                                      Case 20-10756-BLS                                Doc 8           Filed 07/20/20                 Page 1 of 2
                                                                                                                                Claims Register as of 7/20/2020
                                                                                                                                         Sorted by Claim Number


 Claim No.                      Name                                      Attention                      Address 1                     Address 2        Address 3      City      State Zip   Date Filed Total Amount       Unsecured                 Secured      Priority    Administrative
    300    W.W. Grainger, Inc.                                                                   401 South Road W4W.R47                                             Janesville   WI   53546 06/08/2020 $84,924.09    $59,466.86                    $9,035.67                 $16,421.56
           BNP Paribas, in its Capacity as Administrative    Attn: Guillaume Charrier, Kevin
    360    Agent and Collateral Agent                        Choi and Yung Wu                    787 Seventh Avenue               30th Floor                        New York     NY   10019 06/10/2020 Unliquidated                                Unliquidated              $92,410,045.26
    403    Michelle Murdock                                                                      Address on File                                                                      99501 06/11/2020 Unliquidated       1000000.00 Plus
    411    Herman L. Ahsoak                                                                      Address on File                                                                      99723 06/12/2020 $462.00                                                               $462.00
                                                                                                                                  745 W 4th Avenue,
    454     Steve Ranney                                     c/o Ducey & Associates LLC          Attn: Cynthia L. Ducey           Suite 425                         Anchorage AK      99501 06/15/2020 $10,000,000.00 $10,000,000.00
                                                                                                                                  745 W 4th Avenue,
    455     Jacob Ranney                                     c/o Ducey & Associates LLC          Attn: Cynthia L. Ducey           Suite 425                         Anchorage AK      99501 06/15/2020 $5,000,000.00      $5,000,000.00
                                                             Attn: Carl Black and T. Daniel
    462     JFL-Rag Partners, LLC                            Reynolds                            901 Lakeside Ave E                                                 Cleveland    OH   44114   06/15/2020   Unliquidated   Undetermined amounts
    465     David Rattner                                    c/o J.F. Lehman & Company           110 East 59th St                 27th Floor                        New York     NY   10022   06/15/2020   Unliquidated   Undetermined amounts
    471     Cody Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    475     C. Alexander Harman                              c/o J. F. Lehman and Company        110 East 59th Street                                               New York     NY   10222   06/15/2020   Unliquidated   Undetermined amounts
    483     Andrew Ringhouse                                 c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
            Cody Lee and Andrew Ringhouse, as
    495     guardians for F.Q.R, a minor                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    496     William Hanenberg                                c/o J.F. Lehman & Company           110 East 59th Street             27th Floor                        New York     NY   10022   06/15/2020   Unliquidated   Undetermined amounts
    512     Lisa Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                 Tacoma       WA   98402   06/12/2020   Amended
    520     Patrick Lee                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    528     Tatsuro McWilliams                               c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    535     Bristol Alliance Fuels, LLC                      Attn: Stephanie Y. Kotarski         111 West 16th Avenue             Suite 400                         Anchorage    AK   99501   06/15/2020   $351,398.54    $291,150.23                                        $60,248.31
    549     Robert Sibley                                    c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    559     Mary Swetzof                                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
            Mary Swetzof, as guardian for Master M.S. 1, a
    569     minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/12/2020 Amended
            Mary Swetzof, as guardian for Mistress M.S., a
    579     minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/12/2020 Amended
            Mary Swetzof, as guardian for Master M.S. 2, a
    587     minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/12/2020 Amended

    595     Mary Swetzof, as guardian for R.S., a minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    599     Jared Davis                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    611     Doug Carroll, as Guardian for C.C., a Minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/12/2020   Amended
    619     Richard K. Sorenson                              c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                 Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    626     Andrew Ringhouse                                 c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
            W.R.S., a minor, through Richard K, Sorenson,
    634     Guardian                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                 Tacoma       WA   98402 06/15/2020 Unliquidated       Unliquidated
    639     Cody Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/15/2020 Unliquidated       Unliquidated
            Cody Lee and Andrew Ringhouse, as
    652     guardians for F.Q.R, a minor                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    660     Lisa Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                 Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    672     Patrick Lee                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    680     Tatsuro McWilliams                               c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    688     Robert Sibley                                    c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    695     Mary Swetzof                                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
            Mary Swetzof, as guardian for Master M.S. 1, a   c/o Sullivan, Hazeltine, Allinson                                    919 North Market
    703     minor                                            LLC                                 Attn: Elihu E. Allinson, III     Street               Suite 420    Wilmington DE     19801 06/15/2020 Unliquidated       Unliquidated
            Mary Swetzof, as guardian for Master M.S. 2, a
    711     minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/15/2020 Unliquidated       Unliquidated
            Mary Swetzof, as guardian for Mistress M.S., a
    719     minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/15/2020 Unliquidated       Unliquidated

    731     Mary Swetzof, as guardian for R.S., a minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402 06/15/2020 Unliquidated       Unliquidated
                                                                                                 Attn: Austin Barron and
    736     Alaska Central Express, Inc.                     c/o Birch Horton Bittner & Cherot   William Bittner                  510 L Street         Suite 700    Anchorage    AK   99501   06/15/2020   Unliquidated   Not less than 53412.52
    750     Doug Carroll, as Guardian for C.C., a Minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    760     Jared Davis                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                Tacoma       WA   98402   06/15/2020   Unliquidated   Unliquidated
    772     Northwest Arctic Borough School District         Megan Williams                      P.O. Box 51                                                        Kotzebue     AK   99752   06/17/2020   $3,242.78      $3,242.78




Ravn Air Group Holdings, LLC
Case No. 20-10756 (BLS)                                                                                                                                                                                                                                                           Page 1 of 2
                                                                                       Case 20-10756-BLS                                Doc 8            Filed 07/20/20                     Page 2 of 2
                                                                                                                                 Claims Register as of 7/20/2020
                                                                                                                                            Sorted Alphabetically


 Claim No.                       Name                                      Attention                       Address 1                    Address 2          Address 3       City     State    Zip    Date Filed    Total Amount         Unsecured            Secured      Priority    Administrative
                                                                                                  Attn: Austin Barron and
    736      Alaska Central Express, Inc.                     c/o Birch Horton Bittner & Cherot   William Bittner                  510 L Street           Suite 700    Anchorage AK         99501 06/15/2020 Unliquidated        Not less than 53412.52
    483      Andrew Ringhouse                                 c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma    WA         98402 06/12/2020 Amended
    626      Andrew Ringhouse                                 c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma    WA         98402 06/15/2020 Unliquidated        Unliquidated
             BNP Paribas, in its Capacity as Administrative   Attn: Guillaume Charrier, Kevin
    360      Agent and Collateral Agent                       Choi and Yung Wu                    787 Seventh Avenue               30th Floor                          New York     NY      10019   06/10/2020   Unliquidated                             Unliquidated              $92,410,045.26
    535      Bristol Alliance Fuels, LLC                      Attn: Stephanie Y. Kotarski         111 West 16th Avenue             Suite 400                           Anchorage    AK      99501   06/15/2020   $351,398.54     $291,150.23                                        $60,248.31
    475      C. Alexander Harman                              c/o J. F. Lehman and Company        110 East 59th Street                                                 New York     NY      10222   06/15/2020   Unliquidated    Undetermined amounts
    471      Cody Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/12/2020   Amended
    639      Cody Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/15/2020   Unliquidated    Unliquidated
             Cody Lee and Andrew Ringhouse, as
    495      guardians for F.Q.R, a minor                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020 Amended
             Cody Lee and Andrew Ringhouse, as
    652      guardians for F.Q.R, a minor                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/15/2020   Unliquidated    Unliquidated
    465      David Rattner                                    c/o J.F. Lehman & Company           110 East 59th St                 27th Floor                          New York     NY      10022   06/15/2020   Unliquidated    Undetermined amounts
    611      Doug Carroll, as Guardian for C.C., a Minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/12/2020   Amended
    750      Doug Carroll, as Guardian for C.C., a Minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/15/2020   Unliquidated    Unliquidated
    411      Herman L. Ahsoak                                                                     Address on File                                                                           99723   06/12/2020   $462.00                                                            $462.00
                                                                                                                                   745 W 4th Avenue,
    455      Jacob Ranney                                     c/o Ducey & Associates LLC          Attn: Cynthia L. Ducey           Suite 425                           Anchorage AK         99501 06/15/2020 $5,000,000.00       $5,000,000.00
    599      Jared Davis                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma    WA         98402 06/12/2020 Amended
    760      Jared Davis                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma    WA         98402 06/15/2020 Unliquidated        Unliquidated
                                                              Attn: Carl Black and T. Daniel
    462      JFL-Rag Partners, LLC                            Reynolds                            901 Lakeside Ave E                                                   Cleveland    OH      44114   06/15/2020   Unliquidated    Undetermined amounts
    512      Lisa Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                   Tacoma       WA      98402   06/12/2020   Amended
    660      Lisa Lee                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                   Tacoma       WA      98402   06/15/2020   Unliquidated    Unliquidated
    559      Mary Swetzof                                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/12/2020   Amended
    695      Mary Swetzof                                     c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402   06/15/2020   Unliquidated    Unliquidated
             Mary Swetzof, as guardian for Master M.S. 1, a
    569      minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020 Amended
             Mary Swetzof, as guardian for Master M.S. 1, a   c/o Sullivan, Hazeltine, Allinson                                    919 North Market
    703      minor                                            LLC                                 Attn: Elihu E. Allinson, III     Street                 Suite 420    Wilmington DE        19801 06/15/2020 Unliquidated        Unliquidated
             Mary Swetzof, as guardian for Master M.S. 2, a
    587      minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020 Amended
             Mary Swetzof, as guardian for Master M.S. 2, a
    711      minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/15/2020 Unliquidated        Unliquidated
             Mary Swetzof, as guardian for Mistress M.S., a
    579      minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020 Amended
             Mary Swetzof, as guardian for Mistress M.S., a
    719      minor                                            c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/15/2020 Unliquidated        Unliquidated

    595      Mary Swetzof, as guardian for R.S., a minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020 Amended

    731      Mary Swetzof, as guardian for R.S., a minor      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/15/2020     Unliquidated    Unliquidated
    403      Michelle Murdock                                                                     Address on File                                                                                 06/11/2020     Unliquidated    1000000.00 Plus
    772      Northwest Arctic Borough School District         Megan Williams                      P.O. Box 51                                                          Kotzebue     AK      99752 06/17/2020     $3,242.78       $3,242.78
    520      Patrick Lee                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020     Amended
    672      Patrick Lee                                      c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/15/2020     Unliquidated    Unliquidated
    619      Richard K. Sorenson                              c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S                   Tacoma       WA      98402 06/15/2020     Unliquidated    Unliquidated
    549      Robert Sibley                                    c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/12/2020     Amended
    688      Robert Sibley                                    c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma       WA      98402 06/15/2020     Unliquidated    Unliquidated
                                                                                                                                   745 W 4th Avenue,
    454      Steve Ranney                                     c/o Ducey & Associates LLC          Attn: Cynthia L. Ducey           Suite 425                           Anchorage AK         99501 06/15/2020 $10,000,000.00 $10,000,000.00
    528      Tatsuro McWilliams                               c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma    WA         98402 06/12/2020 Amended
    680      Tatsuro McWilliams                               c/o Herrmann Law Group              Attn: Crystal R. Lloyd           1535 Tacoma Ave S.                  Tacoma    WA         98402 06/15/2020 Unliquidated   Unliquidated
             W.R.S., a minor, through Richard K, Sorenson,
    634      Guardian                                         c/o Herrmann Law Group              Attn: Crystal R. Lloyd 1535 Tacoma Ave S                             Tacoma       WA      98402 06/15/2020 Unliquidated        Unliquidated
    300      W.W. Grainger, Inc.                                                                  401 South Road W4W.R47                                               Janesville   WI      53546 06/08/2020 $84,924.09          $59,466.86               $9,035.67                 $16,421.56
    496      William Hanenberg                                c/o J.F. Lehman & Company           110 East 59th Street   27th Floor                                    New York     NY      10022 06/15/2020 Unliquidated        Undetermined amounts




Ravn Air Group Holdings, LLC
Case No. 20-10756 (BLS)                                                                                                                                                                                                                                                                  Page 2 of 2
